Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the initial office action based on the application filed on January 22nd, 2021, which claims 1-15 are presented for examination.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status of Claims
Claims 1-5 are pending in the application and have been examined below, of which, claims 1, 6, and 11 are presented in independent form.

Effective Date
Effective date that has been considered for this application is November 30th, 2018
Information Disclosure Statement
The information disclosure statements filed on January 22nd, 2021 comply with the provisions of 37 CFR 1.97, 1.98. The complied IDS have been placed in the application file and the information referred to therein has been considered as to the merits. 

Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Maiocco et al. (US Patent No. 8,185,619 – hereinafter, Maiocco – IDS filed 01/22/2021) in view of Luna et al. (US Patent No. 9,661,103 – hereinafter, Luna – IDS filed 01/22/2021) and further in view of Alsina et al. (US Patent No. 9,542,172 – hereinafter, Alsina – IDS filed 01/22/2021).
Regarding claim 1:
Maiocco discloses a polling computing device comprising: 
a memory storing instructions, a [[minimum polling interval target and a maximum]] polling interval target; and a processor connected to the memory, the processor to execute the instructions, the instructions control the processor to: determine an interval time to poll a monitored device in a queue of the monitored devices (Fig. 1 and associated text, such as, “A polling client 30 actively collects data  [[based on a current processing time of a given monitored device being polled, and an average processing time for previously polled monitored devices]]; 
adjust a polling rate (“The information coming from the data collector 10 has already been normalize in embodiment of the invention, and in most cases is ready to be inserted into the analytics store 53. In some cases additional aggregation and averaging is needed to complete the data entries for the metric template. For instance, when data is calculated from several sequential 5 minute transmissions, the aggregation component takes care of this calculation, as well as storing relevant information from the previous transmissions at hand.” (See Col. 6, lines 52-60)) [[such that the interval time is between the minimum polling interval target and the maximum polling interval target]]; 
poll the monitored devices in the queue according to the polling rate (“Polling control component of polling client 30 invokes the polling threads periodically (such as 5 minute intervals) to start the polling of SNMP devices 101 for SNMP data.” (See Col. 4, lines 7-27)); 
receive, in response to the poll, from the monitored devices in the queue, current software version (“In embodiments of the invention, data collector 10 has several methods for gathering and reporting data. One is "actively" polling data at desired time intervals, such as 5 minutes. This means the collector grabs data from  [[indicators of software installed at the monitored devices; and 
transmit, to a software patch difference device, the current software version (“In embodiments of the invention, data collector 10 has several methods for gathering and reporting data. One is "actively" polling data at desired time intervals, such as 5 minutes. This means the collector grabs data from devices 100 and send it to the data center 50, to allow monitoring of metrics, such as system performance,” (See Col. 9, lines 60-66)) [[indicators, the software patch difference device to determine which of the monitored devices have been updated since a last poll based on the current software version indicators]].
But, Maiocco does not explicitly teach:
minimum polling interval target and a maximum polling interval target;
determine an interval time based on a current processing time of a given monitored device being polled, and an average processing time for previously polled monitored devices;
adjust a polling rate such that the interval time is between the minimum polling interval target and the maximum polling interval target;
receive, in response to the poll, from the monitored devices in the queue, current software version indicators of software installed at the monitored devices;
transmit, to a software patch difference device, the current software version indicators, the software patch difference device to determine which of the monitored devices have been updated since a last poll based on the current software version indicators.
However, Luna discloses:
minimum polling interval target and a maximum polling interval target (FIG. 38 and associated text, such as, “In process 3814, a critical application is identified as being the most time critical of the multiple applications on the mobile device. In process 3816, a default polling interval of the critical application is identified as a minimum critical interval. In general, the minimum critical interval is not to be exceeded in assigning an updated polling interval for the critical application” (See Col. 94, line 66 – Col. 95, line 11));
determine an interval time based on a current processing time of a given monitored device being polled, and an average processing time for previously polled monitored devices (“Note further that the mobile device or local proxy can determine the urgency of each service and can make a decision between rounding 4 minutes up to 6 for Twitter or compressing it down to 3 to guarantee delivery time, based on application type or time criticality, or other settings such as user preferences. The local proxy can also make sure that the common intervals are based on, not necessarily the smallest interval (here 3 minutes), but on the smallest hard interval (meaning the smallest interval that cannot be extended, e.g., based again on user preferences, or application type/behavior, or other priority/criticality parameters). In this example, the delivery time requirement on Twitter or another application with time critical content or high priority application, can cause the local proxy to set all intervals based on 4 minutes to ensure the Twitter requirement is met while other intervals are rounded up rather than down, to ;
adjust a polling rate such that the interval time is between the minimum polling interval target and the maximum polling interval target (“an optimal polling function can be determined by continuously adjusting assumed polling functions. The basis for the adjustments can be made by observing the results of the poll (e.g., whether new or changed content is detected from the poll). The adjustments can also be made or further refined/optimized, for example, by shifting the roles when better observations may be made by either party (the device or the server), to yield the optimal polling function after making adjustments based on observations.” (See Col. 10, lines 44-53). “determines an automatic rate if the time intervals are all within 1 second (or another measure of relative closeness) of each other…apply a statistical analysis to determine, compute, or estimate a value for the average interval that is used.” (See Col. 15, lines 45-64). “able to adjust the frequency of communication (e.g., polling interval) with a resource (e.g., server/host 110) from an initial or current frequency of communication... For example, the adjusted communication frequency can be greater than the initial or prior communication frequency, when it is determined that the requests to the resource are detecting new or changed content from the resource” See Col. 69, lines 37-62));
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Luna into the teachings of Maiocco because that would have provided technique such that the 
In addition, Maiocco and Luna do not explicitly teach:
receive, in response to the poll, from the monitored devices in the queue, current software version indicators of software installed at the monitored devices;
transmit, to a software patch difference device, the current software version indicators, the software patch difference device to determine which of the monitored devices have been updated since a last poll based on the current software version indicators.
However, Alsina discloses:
receive, in response to the poll, from the monitored devices in the queue, current software version indicators of software installed at the monitored devices (FIG. 4 and associated text, such as, “At step 404, the server can determine which installed applications have updated versions available at the server.” (See Col. 7, lines 57-66));
transmit, to a software patch difference device, the current software version indicators, the software patch difference device to determine which of the monitored devices have been updated since a last poll based on the current software version indicators (FIG. 4 and associated text, such as, “determine whether an update exists for an application installed on the mobile device… The mobile device can then attempt to download and update the application according to the processes described herein” (See Col. 8, lines 1-19)).


Regarding claim 2:
The rejection of claim 1 is incorporated, Maiocco further discloses wherein the instructions further control the processor to: communicate with the monitored devices via an applications programming interface (API) of a polling application installed at the monitored devices (“Polling control component of polling client 30 invokes the polling threads periodically (such as 5 minute intervals) to start the polling of SNMP devices 101 for SNMP data. In one embodiment, the polling threads are multiple independent threads. In other embodiments, polling control component invokes API calls.” (See Col. 4, lines 15-27). “Polling proxy services 60 at data center 50, such as implemented in a clustered set of servers, interface with one or more data collectors 10 in all the customer's sites around the world. All the communication with the customer's SNMP polling client 30 is done through this service.” (See Col. 6, lines 15-20)).


Regarding claim 3:
 wherein the instructions further control the processor to: communicate with a list of the monitored devices to generate the queue of the monitored devices (“Polling control component of polling client 30 invokes the polling threads periodically (such as 5 minute intervals) to start the polling of SNMP devices 101 for SNMP data. In one embodiment, the polling threads are multiple independent threads. In other embodiments, polling control component invokes API calls.” (See Col. 4, lines 15-27)).

Regarding claim 4:
The rejection of claim 1 is incorporated, but, Maiocco does not explicitly teach:
wherein the instructions further control the processor to: poll the monitored devices in the queue according to the polling rate and a buffer time.
However, Luna further discloses:
wherein the instructions further control the processor to: poll the monitored devices in the queue according to the polling rate and a buffer time (“an optimal polling function can be determined by continuously adjusting assumed polling functions. The basis for the adjustments can be made by observing the results of the poll (e.g., whether new or changed content is detected from the poll). The adjustments can also be made or further refined/optimized, for example, by shifting the roles when better observations may be made by either party (the device or the server), to yield the optimal polling function after making adjustments based on observations.” (See Col. 10, lines 44-53). “determines an automatic rate if the time intervals are all within 1 second (or another measure of relative closeness) of each other…apply a statistical analysis to 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Luna into the teachings of Maiocco because that would have provided technique such that the polling of the resources to ideally timed to detect change to satisfy a consistent level of queries on those resources and optimally timed such that changes are detected with minimal impact on network resources while not missing changes by polling too infrequently as suggested by Luna (See Col. 10, lines 1-8).

Regarding claim 5:
The rejection of claim 1 is incorporated, but, Maiocco does not explicitly teach:
wherein the polling rate is adjusted by adjusting a number of polling threads used to communicate with the monitored devices in the queue.
However, Luna further discloses:
wherein the polling rate is adjusted by adjusting a number of polling threads used to communicate with the monitored devices in the queue (“an optimal polling function can be determined by continuously adjusting assumed polling functions. The basis for the adjustments can be made by observing the results of the poll (e.g., whether new or changed content is detected from the poll). The adjustments can also be made or further refined/optimized, for example, by shifting the roles when better observations may be made by either party (the device or the server), to yield the optimal polling function after making adjustments based on observations.” (See Col. 10, lines 44-53). .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Luna into the teachings of Maiocco because that would have provided technique such that the polling of the resources to ideally timed to detect change to satisfy a consistent level of queries on those resources and optimally timed such that changes are detected with minimal impact on network resources while not missing changes by polling too infrequently as suggested by Luna (See Col. 10, lines 1-8).

Regarding claim 6:
Maiocco discloses a non-transitory machine-readable storage medium encoded with instructions executable by a processor of a polling computing device, the non-transitory machine-readable storage medium comprising the instructions that control the processor to: 
determine an interval time to poll a monitored device in a queue of the monitored devices  (Fig. 1 and associated text, such as, “A polling client 30 actively collects data  [[based on an average processing time for polling the monitored devices]]; 
adjust a polling rate (“The information coming from the data collector 10 has already been normalize in embodiment of the invention, and in most cases is ready to be inserted into the analytics store 53. In some cases additional aggregation and averaging is needed to complete the data entries for the metric template. For instance, when data is calculated from several sequential 5 minute transmissions, the aggregation component takes care of this calculation, as well as storing relevant information from the previous transmissions at hand.” (See Col. 6, lines 52-60)) [[such that the interval time is between a minimum polling interval target and a maximum polling interval target, the polling rate being increased by decreasing a number of polling threads used to communicate with the monitored devices in the queue, and the polling rate being decreased by increasing the number of polling threads]]; 
poll the monitored devices in the queue according to the polling rate (“Polling control component of polling client 30 invokes the polling threads periodically (such as 5 minute intervals) to start the polling of SNMP devices 101 for SNMP data.” (See Col. 4, lines 7-27)); 
receive, in response to the poll, from the monitored devices, current software version (“In embodiments of the invention, data collector 10 has several methods for gathering and reporting data. One is "actively" polling data at desired time intervals,  [[indicators of software installed at monitored devices]]; and 
transmit, to a software patch difference device, the current software version (“In embodiments of the invention, data collector 10 has several methods for gathering and reporting data. One is "actively" polling data at desired time intervals, such as 5 minutes. This means the collector grabs data from devices 100 and send it to the data center 50, to allow monitoring of metrics, such as system performance,” (See Col. 9, lines 60-66)) [[indicators, the software patch difference device to determine which of the monitored devices have been updated since a last poll based on the current software version indicators]].
But, Maiocco does not explicitly teach:
determine an interval time based on an average processing time for previously polled monitored devices;
the interval time is between a minimum polling interval target and a maximum polling interval target, the polling rate being increased by decreasing a number of polling threads used to communicate with the monitored devices in the queue, and the polling rate being decreased by increasing the number of polling threads;
receive, in response to the poll, from the monitored devices in the queue, current software version indicators of software installed at the monitored devices;
transmit, to a software patch difference device, the current software version indicators, the software patch difference device to determine which of the monitored devices have been updated since a last poll based on the current software version indicators.
However, Luna discloses:
determine an interval time based on an average processing time for previously polled monitored devices (“Note further that the mobile device or local proxy can determine the urgency of each service and can make a decision between rounding 4 minutes up to 6 for Twitter or compressing it down to 3 to guarantee delivery time, based on application type or time criticality, or other settings such as user preferences. The local proxy can also make sure that the common intervals are based on, not necessarily the smallest interval (here 3 minutes), but on the smallest hard interval (meaning the smallest interval that cannot be extended, e.g., based again on user preferences, or application type/behavior, or other priority/criticality parameters). In this example, the delivery time requirement on Twitter or another application with time critical content or high priority application, can cause the local proxy to set all intervals based on 4 minutes to ensure the Twitter requirement is met while other intervals are rounded up rather than down, to conserve resources… The service can use average polling times from the past to make sure it is ready to send data in the aligned burst at least some of the times.” (See Col. 13, lines 26 – Col. 14, lines 7));
the interval time is between a minimum polling interval target and a maximum polling interval target, the polling rate being increased by decreasing a number of polling threads used to communicate with the monitored devices in the queue, and the polling rate being decreased by increasing the number of polling threads (FIG. 38 and associated text, such as, “In process 3814, a critical application is ;
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Luna into the teachings of Maiocco because that would have provided technique such that the polling of the resources to ideally timed to detect change to satisfy a consistent level of 
In addition, Maiocco and Luna do not explicitly teach:
receive, in response to the poll, from the monitored devices in the queue, current software version indicators of software installed at the monitored devices;
transmit, to a software patch difference device, the current software version indicators, the software patch difference device to determine which of the monitored devices have been updated since a last poll based on the current software version indicators.
However, Alsina discloses:
receive, in response to the poll, from the monitored devices in the queue, current software version indicators of software installed at the monitored devices (FIG. 4 and associated text, such as, “At step 404, the server can determine which installed applications have updated versions available at the server.” (See Col. 7, lines 57-66));
transmit, to a software patch difference device, the current software version indicators, the software patch difference device to determine which of the monitored devices have been updated since a last poll based on the current software version indicators (FIG. 4 and associated text, such as, “determine whether an update exists for an application installed on the mobile device… The mobile device can then attempt to download and update the application according to the processes described herein” (See Col. 8, lines 1-19)).


Regarding claim 7:
The rejection of claim 6 is incorporated, but Maiocco does not explicitly teach:
instructions that control the processor to: when the interval time is less than the minimum polling interval target, decrease the number of the polling threads until the polling rate causes the interval time to equal to the minimum polling interval target plus a buffer time.
However, Luna further discloses:
when the interval time is less than the minimum polling interval target, decrease the number of the polling threads until the polling rate causes the interval time to equal to the minimum polling interval target plus a buffer time (“Note further that the mobile device or local proxy can determine the urgency of each service and can make a decision between rounding 4 minutes up to 6 for Twitter or compressing it down to 3 to guarantee delivery time, based on application type or time criticality, or other settings such as user preferences. The local proxy can also make sure that the common 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Luna into the teachings of Maiocco because that would have provided technique such that the polling of the resources to ideally timed to detect change to satisfy a consistent level of queries on those resources and optimally timed such that changes are detected with minimal impact on network resources while not missing changes by polling too infrequently as suggested by Luna (See Col. 10, lines 1-8).

Regarding claim 8:
The rejection of claim 6 is incorporated, but Maiocco does not explicitly teach:
instructions that control the processor to: when the interval time is greater than the maximum polling interval target, increase the number of the polling threads until the polling rate causes the interval time to equal to the minimum polling interval target plus a buffer time.
However, Luna further discloses:
when the interval time is greater than the maximum polling interval target, increase the number of the polling threads until the polling rate causes the interval time to equal to the minimum polling interval target plus a buffer time (“Note further that the mobile device or local proxy can determine the urgency of each service and can make a decision between rounding 4 minutes up to 6 for Twitter or compressing it down to 3 to guarantee delivery time, based on application type or time criticality, or other settings such as user preferences. The local proxy can also make sure that the common intervals are based on, not necessarily the smallest interval (here 3 minutes), but on the smallest hard interval (meaning the smallest interval that cannot be extended, e.g., based again on user preferences, or application type/behavior, or other priority/criticality parameters). In this example, the delivery time requirement on Twitter or another application with time critical content or high priority application, can cause the local proxy to set all intervals based on 4 minutes to ensure the Twitter requirement is met while other intervals are rounded up rather than down, to conserve resources… The service can use average polling times from the past to make sure it is ready to send data in the aligned burst at least some of the times.” (See Col. 13, lines 26 – Col. 14, lines 7)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Luna into the teachings of Maiocco because that would have provided technique such that the polling 

Regarding claim 9:
The rejection of claim 6 is incorporated, but Maiocco does not explicitly teach:
instructions that control the processor to: determine the interval time based on a current processing time of a monitored device currently being polled, and the average processing time for previously polled monitored devices.
However, Luna further discloses:
determine the interval time based on a current processing time of a monitored device currently being polled, and the average processing time for previously polled monitored devices (“Note further that the mobile device or local proxy can determine the urgency of each service and can make a decision between rounding 4 minutes up to 6 for Twitter or compressing it down to 3 to guarantee delivery time, based on application type or time criticality, or other settings such as user preferences. The local proxy can also make sure that the common intervals are based on, not necessarily the smallest interval (here 3 minutes), but on the smallest hard interval (meaning the smallest interval that cannot be extended, e.g., based again on user preferences, or application type/behavior, or other priority/criticality parameters). In this example, the delivery time requirement on Twitter or another application with time critical content or high priority application, can cause the local proxy to set all intervals based on 4 minutes to ensure 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Luna into the teachings of Maiocco because that would have provided technique such that the polling of the resources to ideally timed to detect change to satisfy a consistent level of queries on those resources and optimally timed such that changes are detected with minimal impact on network resources while not missing changes by polling too infrequently as suggested by Luna (See Col. 10, lines 1-8).

Regarding claim 10:
The rejection of base claim 10 is incorporated. All the limitations of this claim have been noted in the rejection of claim 3, and is therefore rejected under similar rationale.


Regarding claim 11:
This is another version of the rejected device claim 1 above, wherein all the limitations of this claim have been noted in the rejection of claim 1 and claims 7+8, and is therefore rejected under similar rationale.
Regarding claim 12:

Regarding claim 13:
The rejection of base claim 11 is incorporated. All the limitations of this claim have been noted in the rejection of claim 3, and is therefore rejected under similar rationale.
Regarding claim 14:
The rejection of base claim 11 is incorporated. All the limitations of this claim have been noted in the rejection of claim 4, and is therefore rejected under similar rationale.
Regarding claim 15:
The rejection of base claim 11 is incorporated. All the limitations of this claim have been noted in the rejection of claim 5, and is therefore rejected under similar rationale.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976. The examiner can normally be reached Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        December 29th, 2021